Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 has been considered.

      Allowable Subject Matter
4.	Claims 1-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claims 1-13
None of the prior art of record teaches or suggests an image forming apparatus comprising a drum cartridge mountable on a drawer and including a photosensitive drum rotatable about a first axis, and a developing cartridge mountable on the drawer and including a developing roller rotatable about a second axis; wherein the drum cartridge comprises a first developing-roller guide pivotable between:
(i) a first position at which the first developing-roller guide guides the developing roller when the developing cartridge is mounted on the drawer in a state in which the drum cartridge is mounted on the drawer, and 

wherein the second axis of the developing roller is located below the first axis of the photosensitive drum in a state in which the drum cartridge and the developing cartridge are mounted on the drawer, and the first developing-roller guide is located at the second position.
Claims 14-17
None of the prior art of record teaches or suggests an image forming apparatus comprising a drum cartridge mountable on a drawer and including a photosensitive drum rotatable about a first axis, a developing cartridge mountable on the drawer and including a developing roller rotatable about a second axis, and a first developing-roller guide configured to guide the developing roller and pivotable, in a state in which the drum cartridge is mounted on the drawer, between:
(i) a first position at which mounting and removal of the first developing cartridge
to and from the drawer are allowed, and 
 (ii) a second position at which the mounting and removal of the developing cartridge to and from the drawer are not allowed, and a position of the developing roller is lower than that when the first developing-roller guide is located at the second position.

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-    Hashimoto [9,020,392] discloses an image forming apparatus.

	
        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.